Citation Nr: 1506963	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for sarcoidosis.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to January 1971, to include a tour of duty in the Republic of Vietnam where he engaged in combat with the enemy.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) which denied his petition to reopen a claim of service connection for sarcoidosis. 
 
A December 2011 Board decision (by a Veterans Law Judge (VLJ) other than the , undersigned) denied the Veteran's appeal to reopen a claim of service connection for sarcoidosis.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted a Joint Motion for Remand of the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - and remanded the case to the Board for action consistent with terms of the Joint Motion.  A November 2012 Board decision (by a VLJ who is no longer with the Board) again denied the petition to reopen the claim of service connection for sarcoidosis.  The Veteran appealed that decision to the Court, which in November 2013 issued a Memorandum Decision, vacating the Board's decision and remanding the case to the Board for action consistent with its decision.  Thereafter, an April 2014 Board decision (by another VLJ other than the undersigned) reopened the claim of service connection for sarcoidosis, and remanded the case to the AOJ for additional evidentiary development and de novo review.  The case has been assigned to the undersigned.   

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014 the Veteran was afforded a VA examination to ascertain the etiology of his sarcoidosis.  In the explanation of rationale for her conclusion, the examiner indicated that she attempted to obtain chest X-rays from the 1970s that the Veteran believed may have been performed when he underwent abdominal surgery.  She does not provide further comment about her attempt or whether she received any radiographic reports that may have a bearing on the Veteran's claim (in a concluding paragraph she merely stated that efforts to identify early radiographic changes immediately after service were not successful).  As argued by the Veteran's representative in a November 2014 statement, such remarks by the examiner are open for interpretation.  Moreover, if the X-rays are sufficiently identified, the RO should have an opportunity to request them.  

Further, in her opinion rationale, the examiner acknowledged the Veteran's report of the onset of breathing (and abdominal problems) about five to ten years after he was married in October 1971, but appeared to base her conclusion on the finding that there was no medical documentation of respiratory symptoms until 2004.  There was no mention in the rationale of the April 2011 comments by the Veteran's wife to the effect that he started having breathing problems when he returned from Vietnam, which the examiner had earlier acknowledged in a review of the Veteran's medical history.  (A similar, earlier (in June 2006) statement by that examiner indicates that the Veteran's breathing "had become a little harder" when he first arrived home from Vietnam, and had grown more difficult as the years have passed.)  The significance, if any, of these lay observations in terms of whether symptoms of sarcoidosis may have persisted since service must be addressed.  

The Veteran's representative also argues that the VA medical opinion is inadequate because the examiner did not explain in sufficient detail why the cause of the Veteran's sarcoidosis cannot be found in his military service, whereas the medical studies and scientific data merely indicate that the cause of sarcoidosis is unknown. The representative asserts that the examiner has essentially provided a conclusory opinion that is not supported by rationale.  

In addition to the Veteran's claim that his sarcoidosis resulted from exposure to herbicides, including Agent Orange, during service, his representative has now (in November 2014) raised the claim that the sarcoidosis may be secondary to the Veteran's service-connected coronary artery disease.  While the medical studies and scientific literature cited by the examiner do not appear to suggest that sarcoidosis may be secondary to a heart disability, there is no medical opinion that addresses the raised secondary service connection theory of entitlement.  

While the Board regrets further delay in this case, for the reasons articulated above, a remand for further development is necessary.

The case is REMANDED for the following:

1.  The AOJ should return the Veteran's record to the VA examiner who examined him in May 2014 and furnished an opinion addressing the likely etiology of the claimed sarcoidosis.  The examiner is asked to provide addendum opinions that respond to the following:  

(a) Regarding purported X-rays taken in the 1970s, please describe the efforts taken to secure them (were they VA X-rays?), and if obtained, were they able to be interpreted?  If they were not obtained, determine whether the development for them was exhaustive; if not arrange for exhaustive development to secure them   If they cannot be located, describe the scope of the search.  If they are secured, return the record to the May 2014 examiner for further review and comment on their significance in light of the overall record.  

(b) After a review of pertinent medical and scientific literature, please provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's currently diagnosed sarcoidosis is related to his period of service from March 1969 to January 1971 to include his presumed exposure to herbicides (Agent Orange) therein.  

In citing to various medical studies showing the etiology of sarcoidosis is unknown, the May 2014 opinion states that there is currently no scientific data to connect the Veteran's sarcoidosis with Agent Orange exposure.  The examiner is asked to explain whether the evidence is best described as at least in relative equipoise (an approximate balance of positive and negative evidence) regarding whether the sarcoidosis is related to herbicide exposure in service, or whether an opinion relating the Veteran's sarcoidosis to his period of service would be best characterized as pure speculation or remote possibility (and if so, why that is so).  

Further, in providing the opinion, the examiner is also asked to specifically address the statements of the Veteran's wife (in June 2006 and April 2011) to the effect that the Veteran already started having breathing problems when he returned from Vietnam and that such problems grew in the ensuing years; and discuss the significance, if any, of her lay observations in terms of whether the Veteran's symptoms of sarcoidosis may have been persistent since service.  

(c) After a review of pertinent medical and scientific literature, please provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed sarcoidosis is caused by or aggravated by his service-connected coronary artery disease.  If there is medical literature that addresses the matter, cite to such literature; if not, state so for the record. 

All opinions must be supported by rationale.

If the examiner who conducted the May 2014 VA examination is unavailable, or another VA examination is deemed necessary, arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his sarcoidosis.  All indicated tests and studies should be performed.  The entire record, including all newly obtained evidence and this remand, must be sent to the examiner for review in conjunction with the examination. 

2.  Then the AOJ should review the record; any development sought is incomplete, arrange for corrective  action (e.g., if the VA examiner indicates that there are pertinent X-rays dated in the 1970s which exist but were not obtained, the secure them, and if they are received, return the file to the examiner for an addendum opinion.  

3.  After completion of the above, the AOJ should readjudicate the claim of service connection for sarcoidosis de novo.  If it remains denied, issue an appropriate supplemental SOC; afford the Veteran and his representative opportunity to respond; and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

